UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-4338 EAGLE CAPITAL APPRECIATION FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2011 to June 30, 2012 Item 1. Proxy Voting Record. Eagle Capital Appreciation Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Elect Directors Management With For Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Amend Qualified Employee Stock Purchase Plan Management With For Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Amend Omnibus Stock Plan Management With For Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Advisory Vote to Ratify Named Executive Officers' Compensation Management With For Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Advisory Vote on Say on Pay Frequency Management With For/One Year Eagle Capital Appreciation Fund XLNX Xilinx, Inc. 8/10/2011 Ratify Auditors Management With For Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Elect Directors Management With For Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Amend Omnibus Stock Plan Management With For Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Amend Qualified Employee Stock Purchase Plan Management With For Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Advisory Vote to Ratify Named Executive Officers' Compensation Management With For Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Advisory Vote on Say on Pay Frequency Management With For/One Year Eagle Capital Appreciation Fund 64110D104 NTAP NetApp, Inc. 8/31/2011 Ratify Auditors Management With For Eagle Capital Appreciation Fund NKE NIKE, Inc. 9/19/2011 Elect Directors Management With For Eagle Capital Appreciation Fund NKE NIKE, Inc. 9/19/2011 Advisory Vote to Ratify Named Executive Officers' Compensation Management With For Eagle Capital Appreciation Fund NKE NIKE, Inc. 9/19/2011 Advisory Vote on Say on Pay Frequency Management With For/One Year Eagle Capital Appreciation Fund NKE NIKE, Inc. 9/19/2011 Ratify Auditors Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Approve Final Dividend Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Elect Directors Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Approve Auditors and Authorize Board to Fix Their Remuneration Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Approve Director/Officer Liability and Indemnification Insurance Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Amend Remuneration of Vice Chairman Management With For Eagle Capital Appreciation Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/2011 Approve Reimbursement of Expenses of Board Chairman Management With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Elect Directors Management With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Ratify Auditors Management With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Advisory Vote to Ratify Named Executive Officers' Compensation Management With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Advisory Vote on Say on Pay Frequency Management With For/One Year Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Amend Articles of Incorporation Management With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Provide for Cumulative Voting Shareholder With Against Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Phase Out Use of Laboratory Animals in Pet Food Product Testing Shareholder With Against Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/11/2011 Report on Political Contributions and Provide Advisory Vote Shareholder With Against Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/12/2011 Elect Directors Management With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/12/2011 Advisory Vote to Ratify Named Executive Officers' Compensation Management With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/12/2011 Advisory Vote on Say on Pay Frequency Management With For/One Year Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/12/2011 Ratify Auditors Management With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/12/2011 Stock Retention/Holding Period Shareholder With Against Eagle Capital Appreciation Fund AMT American Tower Corporation 11/29/2011 Approve Reorganization Plan Management With For Eagle Capital Appreciation Fund AMT American Tower Corporation 11/29/2011 Adjourn Meeting Management With For Eagle Capital Appreciation Fund 22160K105 Costco Wholesale Corporation 1/26/2012 Elect Directors - Bundled Management WITH For Eagle Capital Appreciation Fund 22160K105 Costco Wholesale Corporation 1/26/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 22160K105 Costco Wholesale Corporation 1/26/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 22160K105 Costco Wholesale Corporation 1/26/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Emerson Electric Co. 2/7/2012 Elect Directors - Bundled Management WITH For Eagle Capital Appreciation Fund Emerson Electric Co. 2/7/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Emerson Electric Co. 2/7/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Emerson Electric Co. 2/7/2012 Report on Sustainability Shareholder Against For Eagle Capital Appreciation Fund Emerson Electric Co. 2/7/2012 Declassify the Board of Directors Shareholder Against For Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Elect Directors - Bundled Management WITH For Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Prepare Conflict of Interest Report Shareholder WITH Against Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Advisory Vote to Ratify Directors' Compensation Shareholder WITH Against Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Report on Political Contributions Shareholder WITH Against Eagle Capital Appreciation Fund Apple Inc. 2/23/2012 Require a Majority Vote for the Election of Directors Shareholder Against For Eagle Capital Appreciation Fund QUALCOMM Incorporated 3/6/2012 Elect Directors - Bundled Management WITH For Eagle Capital Appreciation Fund QUALCOMM Incorporated 3/6/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund QUALCOMM Incorporated 3/6/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund QUALCOMM Incorporated 3/6/2012 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management WITH For Eagle Capital Appreciation Fund Schlumberger Limited 4/11/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Schlumberger Limited 4/11/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Schlumberger Limited 4/11/2012 Adopt and Approve Financials and Dividends Management WITH For Eagle Capital Appreciation Fund Schlumberger Limited 4/11/2012 Ratify PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle Capital Appreciation Fund Schlumberger Limited 4/11/2012 Amend Non-Employee Director Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Approve Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Pro-rata Vesting of Equity Plans Shareholder WITH Against Eagle Capital Appreciation Fund Northern Trust Corporation 4/17/2012 Require Independent Board Chairman Shareholder WITH Against Eagle Capital Appreciation Fund Honeywell International Inc. 4/23/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Honeywell International Inc. 4/23/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Honeywell International Inc. 4/23/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Honeywell International Inc. 4/23/2012 Require Independent Board Chairman Shareholder WITH Against Eagle Capital Appreciation Fund Honeywell International Inc. 4/23/2012 Report on Political Contributions Shareholder WITH Against Eagle Capital Appreciation Fund 74005P104 Praxair, Inc. 4/24/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 74005P104 Praxair, Inc. 4/24/2012 Provide Right to Call Special Meeting Management WITH For Eagle Capital Appreciation Fund 74005P104 Praxair, Inc. 4/24/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 74005P104 Praxair, Inc. 4/24/2012 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder WITH Against Eagle Capital Appreciation Fund 74005P104 Praxair, Inc. 4/24/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Approve Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Require Independent Board Chairman Shareholder WITH Against Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Require Shareholder Vote to Approve Political Contributions Shareholder WITH Against Eagle Capital Appreciation Fund Johnson & Johnson 4/26/2012 Adopt Animal-Free Training Methods Shareholder WITH Against Eagle Capital Appreciation Fund American Express Company 4/30/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund American Express Company 4/30/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund American Express Company 4/30/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund American Express Company 4/30/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund American Express Company 4/30/2012 Provide for Cumulative Voting Shareholder WITH Against Eagle Capital Appreciation Fund American Express Company 4/30/2012 Require Independent Board Chairman Shareholder WITH Against Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Report on Lobbying Payments and Policy Shareholder WITH Against Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Establish Risk Oversight Committee Shareholder WITH Against Eagle Capital Appreciation Fund PepsiCo, Inc. 5/2/2012 Require Independent Board Chairman Shareholder WITH Against Eagle Capital Appreciation Fund St. Jude Medical, Inc. 5/3/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund St. Jude Medical, Inc. 5/3/2012 Amend Qualified Employee Stock Purchase Plan Management WITH For Eagle Capital Appreciation Fund St. Jude Medical, Inc. 5/3/2012 Declassify the Board of Directors Management WITH For Eagle Capital Appreciation Fund St. Jude Medical, Inc. 5/3/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund St. Jude Medical, Inc. 5/3/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Avon Products, Inc. 5/3/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Avon Products, Inc. 5/3/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Avon Products, Inc. 5/3/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Marriott International, Inc. 5/4/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Marriott International, Inc. 5/4/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Marriott International, Inc. 5/4/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 12504L109 B6WVMH3 CBRE Group, Inc. 5/8/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 12504L109 B6WVMH3 CBRE Group, Inc. 5/8/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 12504L109 B6WVMH3 CBRE Group, Inc. 5/8/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 12504L109 B6WVMH3 CBRE Group, Inc. 5/8/2012 Approve Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Declassify the Board of Directors Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management WITH For Eagle Capital Appreciation Fund 13342B105 Cameron International Corporation 5/11/2012 Approve Restatement of the Company's Certificate of Incorporation Management WITH For Eagle Capital Appreciation Fund Halliburton Company 5/16/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Halliburton Company 5/16/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Halliburton Company 5/16/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Halliburton Company 5/16/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund Urban Outfitters, Inc. 5/22/2012 Add Women and Minorities to the Board Shareholder AGAINST For Eagle Capital Appreciation Fund Urban Outfitters, Inc. 5/22/2012 Require a Majority Vote for the Election of Directors Shareholder AGAINST For Eagle Capital Appreciation Fund Urban Outfitters, Inc. 5/22/2012 Declassify the Board of Directors Shareholder AGAINST For Eagle Capital Appreciation Fund Urban Outfitters, Inc. 5/22/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Urban Outfitters, Inc. 5/22/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Thermo Fisher Scientific Inc. 5/23/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Thermo Fisher Scientific Inc. 5/23/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Thermo Fisher Scientific Inc. 5/23/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Amazon.com, Inc. 5/24/2012 Report on Climate Change Shareholder AGAINST For Eagle Capital Appreciation Fund Amazon.com, Inc. 5/24/2012 Report on Political Contributions Shareholder AGAINST For Eagle Capital Appreciation Fund Amazon.com, Inc. 5/24/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Amazon.com, Inc. 5/24/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Amazon.com, Inc. 5/24/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund Crown Castle International Corp. 5/24/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Crown Castle International Corp. 5/24/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Crown Castle International Corp. 5/24/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder AGAINST For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Stock Retention/Holding Period Shareholder AGAINST For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Amend Qualified Employee Stock Purchase Plan Management WITH For Eagle Capital Appreciation Fund Lowe's Companies, Inc. 6/1/2012 Report on Political Contributions Shareholder WITH Against Eagle Capital Appreciation Fund 57636Q104 B121557 MasterCard Incorporated 6/5/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 57636Q104 B121557 MasterCard Incorporated 6/5/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 57636Q104 B121557 MasterCard Incorporated 6/5/2012 Amend Non-Employee Director Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 57636Q104 B121557 MasterCard Incorporated 6/5/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 57636Q104 B121557 MasterCard Incorporated 6/5/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 29444U502 Equinix, Inc. 6/5/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 29444U502 Equinix, Inc. 6/5/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 29444U502 Equinix, Inc. 6/5/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 29444U502 Equinix, Inc. 6/5/2012 Approve Material Terms for Long-Term Incentive Performance Awards Management WITH For Eagle Capital Appreciation Fund 29444U502 Equinix, Inc. 6/5/2012 Provide Right to Call Special Meeting Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Provide Right to Call Special Meeting Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Approve Executive Incentive Bonus Plan Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 25179M103 Devon Energy Corporation 6/6/2012 Report on Lobbying Payments and Policy Shareholder WITH Against Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Declassify the Board of Directors Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Amend Qualified Employee Stock Purchase Plan Management WITH For Eagle Capital Appreciation Fund 12572Q105 CME Group Inc. 6/13/2012 Proxy Access Shareholder WITH Against Eagle Capital Appreciation Fund 03027X100 B7FBFL2 American Tower Corporation 6/19/2012 Stock Retention/Holding Period Shareholder AGAINST For Eagle Capital Appreciation Fund 03027X100 B7FBFL2 American Tower Corporation 6/19/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 03027X100 B7FBFL2 American Tower Corporation 6/19/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 03027X100 B7FBFL2 American Tower Corporation 6/19/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund B3V9F12 PVH CORP. 6/21/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund B3V9F12 PVH CORP. 6/21/2012 Amend Omnibus Stock Plan Management WITH For Eagle Capital Appreciation Fund B3V9F12 PVH CORP. 6/21/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management WITH For Eagle Capital Appreciation Fund B3V9F12 PVH CORP. 6/21/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Authorize a New Class of Common Stock Management AGAINST Against Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Increase Authorized Common Stock Management AGAINST Against Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Approve Omnibus Stock Plan Management AGAINST Against Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder AGAINST For Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Elect Directors - bundled Management WITH For Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Ratify Auditors Management WITH For Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management WITH For Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder WITH Against Eagle Capital Appreciation Fund 38259P508 B020QX2 Google Inc. 6/21/2012 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder WITH Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Capital Appreciation Fund By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date: August 28, 2012
